       Case 2:18-cv-02071-CFK Document 71 Filed 07/08/19 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES EVERETT SHELTON                                   CIVIL ACTION
        Plaintiff,

      v.                                                No. 18-2071

FAST ADVANCE FUNDING, LLC
        Defendant.

                                         ORDER
                            ·'(\·\--'
      AND NOW, this     i           day of July 2019, in consideration of the parties'

Stipulation Pursuant to Rule 62(b) to Stay Execution on Judgment by Paying

Money into Court Pending Appeal Process (ECF No. 69) and the Court's June 28,

2019 Order (ECF No. 70), Defendant's Motion to Stay Execution (ECF No. 68) is

hereby DENIED AS MOOT.



                                                       BY THE COURT:




                                             1
